DETAILED ACTION
Applicant is reminded that the application as published is not necessarily the same as the application as filed.  Accordingly, when Applicant indicates support for specification, drawing, or claim changes in Amendments, Applicant should refer to the specific location for such support in the application as filed, and not in the application as published.  Amendment filed on 29 July 2021 at page 13.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 34, 35, 37 to 41, and 67 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 34, 35, 37 to 41, and 67 as amended recite the limitations that the membrane support is made of a polymer exhibiting a linear shrinkage of 1% to 4% such that a force is applied radially upon the membrane and an axial clamping force is applied between the first and second flanges with the radial force and the clamping force sufficient to hermetically seal the membrane to the membrane support but insufficient to damage the membrane during moulding and use of the well insert.  However, it is unclear what the levels of these forces are, especially considering that the exact polymer is undefined as is the degree of damage to the membrane.  In other words, the language of the claims is such that one of ordinary skill in the art could not interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Therefore, the claims do not appraise one of ordinary skill in the art of their scope and fail to 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37 to 41, and 67 are rejected under 35 U.S.C. § 103 as being unpatentable over Lyman et al. (U.S. Pat. No. 5,026,649) in view of Zermani (U.S. Pat. No. 6,764,653), both references previously cited, and Angeloni Suter et al. (EP 2 548 943), cited in the Information Disclosure Statement (IDS) filed on 13 November 2017.
Regarding claims 34, 35, and 41, Lyman et al. teach a well insert for cell culture comprising a membrane support having an upper end and a lower end, the upper end being adapted to engage a well of a microplate so as to suspend the well insert therein; and a permeable membrane for supporting a tissue culture, the permeable membrane directly sealed at the lower end of the membrane support.  Lyman et al. at column 3, lines 41 to 68.  Lyman et al. do not specifically teach that the membrane support is overmoulded on to the permeable membrane such that the permeable membrane is integrally moulded into a structure of the membrane support and that the permeable membrane is ceramic and has a thickness less than 10 µm and that the membrane support is overmoulded on to the permeable membrane.
Zermani teaches a membrane support made of a polyolefin material and that membranes can be overmoulded at the bottom of well inserts, i.e., the membrane support, such that the prima facie obvious to one of ordinary skill in the art to modify the disclosure of Lyman et al. with that of Zermani because it provides a suitable manner by which to secure membranes to the bottom of membrane supports.  
Lyman et al. in view of Zermani do not teach that the membrane is made of ceramic and has a thickness less than 10 µm.  However, Angeloni Suter et al. teach such a membrane.  Angeloni Suter et al. at paragraphs [0007] to [0008].  The simple substitution of one known membrane for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.  Even though none of Lyman et al., Zermani, and Angeloni Suter et al. specifically teach that the membrane support comprises two flanges contacting the membrane on opposite sides, it would have been prima facie obvious for one of ordinary skill in the art to overmould flanges on opposite sides of the membrane in order to more securely attach the membrane to the bottom of the membrane support.
Regarding the claimed limitations that the membrane support is made of a polymer exhibiting a linear shrinkage of 1% to 4% such that a force is applied radially upon the membrane and an axial clamping force is applied between the first and second flanges with the radial force and the clamping force sufficient to hermetically seal the membrane to the membrane support but insufficient to damage the membrane during moulding and use of the well insert, they are intended uses of the claimed apparatus, methods of operating the claimed apparatus, or product-by-process limitations, none of which patentably distinguish it from the prior art.  M.P.E.P. §§ 2114 and 2115.  Regardless, one of ordinary skill in the art would be motivated to use such a polymer because it is important to form a good seal between the device prima facie obvious that one of ordinary skill in the art would want to use just as much force as needed in order to obtain a good seal but not want to apply excess force so as to damage the membrane, which would result in fluid leakage.
Regarding claims 37 and 38, the shape of the opposing flanges is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape and security of fit.
Regarding claims 39 and 40, while Lyman et al. show that the face of the permeable membrane is flush with the end face of the membrane support, Lyman et al. at Figure 1, the positioning of the permeable membrane is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape and distance from the bottom of the culture well.
Regarding claim 67, Lyman et al. teach that the peripheral sidewall of the permeable membrane is in contact with a corresponding cylindrical wall of the lower end of the membrane support.  Lyman et al. at Figure 5.
Response to Arguments
Applicant’s arguments filed on 29 July 2021 have been fully considered but are either unpersuasive or moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the 
/Gautam Prakash/
Primary Examiner, Art Unit 1799